Exhibit 10.5

TECHNOLOGY LICENSE AGREEMENT

This TECHNOLOGY LICENSE AGREEMENT (this “Agreement”) dated September 25, 2014 by
and among EXELIS INC., an Indiana corporation (“Exelis”), and VECTRUS, INC., an
Indiana corporation (“Vectrus”, Exelis and Vectrus, each a “Party”) shall become
effective as of the Distribution Date.

WHEREAS, pursuant to the Distribution Agreement, dated September 25, 2014 (the
“Distribution Agreement”), Exelis is distributing certain of its assets and
liabilities to Vectrus (the “Distribution”), and after the Distribution Date,
the Parties will no longer be affiliated;

WHEREAS, the Parties desire that certain rights and licenses under the
Technology (as defined below) enjoyed by the Parties and their Subsidiaries
prior to the Distribution should continue after the Distribution as specified
herein;

WHEREAS, this Agreement is a License Agreement that must be executed pursuant to
Section 2.8 of the Distribution Agreement.

NOW, THEREFORE, in consideration of the promises and of the mutual covenants and
agreements herein contained, and for good and valuable consideration, including
that recited in the Distribution Agreement, the receipt and adequacy of which is
acknowledged by the Parties, the Parties agree as follows:

ARTICLE 1 - DEFINITIONS

1.1 Definitions. The following capitalized terms used in this Agreement shall
have the meanings set forth below. Unless otherwise defined herein, all other
capitalized terms shall have the meanings ascribed to them in the Distribution
Agreement.

“Affiliate” shall mean, when used with respect to a specified Person, a Person
that directly or indirectly, through one or more intermediaries, controls, is
controlled by, or is under common control with the specified Person. For the
purposes of this definition, “control”, when used with respect to any specified
Person shall mean the possession, directly or indirectly, of the power to direct
or cause the direction of the management and policies of such Person, whether
through the ownership of voting securities or other interests. For purposes of
this Agreement, no Party or its Subsidiaries, shall be deemed to be “Affiliates”
of any other Party and its Subsidiaries.

“Covered Affiliates” shall mean (i) Current Affiliates of Exelis or Vectrus, as
applicable and (ii) future Affiliates of Exelis or Vectrus, as applicable,
formed as part of an internal reorganization for tax or administrative purposes.
For the avoidance of doubt, Covered Affiliates shall not include any
(i) Affiliates of any third-party acquirer of Exelis or Vectrus and their
respective Subsidiaries or (ii) future Affiliates of Exelis or Vectrus, as the
case may be, acquired from any third party.

“Current” shall mean with respect to Affiliates, Subsidiaries, products or
fields, as applicable, those entities, products or fields in existence as of the
Distribution Date.



--------------------------------------------------------------------------------

“Licensed Exelis Business” shall mean the Exelis Retained Business, but
excluding from clause (iii) thereof all entities other than Covered Affiliates.

“Licensed Vectrus Business” shall mean the Vectrus Business, but excluding from
clause (iii) thereof all entities other than Covered Affiliates.

“Person” shall mean any natural person, firm, individual, corporation, business
trust, joint venture, association, company, limited liability company,
partnership or other organization or entity, whether incorporated or
unincorporated, or any governmental entity.

“Subsidiary” shall mean with respect to any Person (i) a corporation, fifty
percent (50%) or more of the voting or capital stock of which is, as of the time
in question, directly or indirectly owned by such Person and (ii) any other
Person in which such Person, directly or indirectly, owns fifty percent (50%) or
more of the equity or economic interest thereof or has the power to elect or
direct the election of fifty percent (50%) or more of the members of the
governing body of such entity.

“Technology” shall mean all worldwide intellectual property, proprietary and
industrial property rights of any kind, including all (i) patents, patent
applications, inventions and invention disclosures and utility models,
(ii) copyrights and copyrightable subject matter of a technical nature,
including software, code, computer programs, compilations, databases, database
rights, documentation, research, reports and other textual works used
internally, including software, code, algorithms, databases, compilations and
documentation, (iii) technology, trade secrets, know-how, processes, formulae,
models, methodologies, discoveries, ideas, concepts, techniques, designs,
specifications, drawings, blueprints, diagrams, models and prototypes,
(iv) moral rights and rights of privacy and publicity, and (v) all
registrations, applications, continuations, continuations-in-part, divisionals,
reissues, re-examinations, substitutions, renewals, extensions and foreign
counterparts thereof, but excluding all (a) trademarks, service marks, corporate
names, trade names, domain names, logos, slogans, trade dress and other
designations of source or origin, together with the goodwill symbolized by any
of the foregoing and (b) copyrights and copyrightable subject matter of a
marketing or promotional nature, including trade dress and advertising
materials.

1.2 Terms Generally. The definitions in Section 1.1 shall apply equally to both
singular and plural forms of the terms defined. The words “include”, “includes”
and “including” shall be deemed to be followed by the phrase “without
limitation”, unless the context expressly provides otherwise.

ARTICLE 2 - GRANT OF LICENSE

2.1 Grant of Licenses.

(a) Subject to the terms and conditions of this Agreement, Exelis, on behalf of
itself and its Current Subsidiaries, hereby grants to Vectrus and its Covered
Affiliates a non-exclusive,



--------------------------------------------------------------------------------

irrevocable, worldwide, perpetual, fully paid-up, non-assignable (subject to
Section 5.1), and non-sublicensable (subject to Section 2.2) license to use and
exercise all rights in, to and under all Technology owned by Exelis and its
Current Subsidiaries as of the Distribution Date, in connection with the
manufacturing, developing, advertising, marketing, promotion, offering for sale
and sale of all Current and future products and services in the Current fields
and product lines of the Licensed Vectrus Business.

(b) Subject to the terms and conditions of this Agreement, Vectrus, on behalf of
itself and its Current Subsidiaries, hereby grants to Exelis and its Covered
Affiliates a non-exclusive, irrevocable, worldwide, perpetual, fully paid-up,
non-assignable (subject to Section 5.1), and non-sublicensable (subject to
Section 2.2) license to use and exercise all rights in, to and under all
Technology owned by Vectrus and its Current Subsidiaries as of the Distribution
Date, in connection with the manufacturing, developing advertising, marketing,
promotion, offering for sale and sale of all Current and future products and
services in the Current fields and product lines of the Licensed Exelis
Business.

2.2 Sublicensing. Each Party and its Covered Affiliates may sublicense the
licenses granted to it in Section 2.1 without the licensing Party’s consent,
solely to (i) distributors, vendors, dealers, suppliers and other Persons for
use in connection with the operation of such Party’s and its Covered Affiliates’
licensed businesses, but not for such Persons’ unrelated use and (ii) customers,
for end-use purposes. All other sublicenses require the prior written consent of
the licensing Party in its sole discretion. Each Party shall be liable for any
act or omission by a sublicensee that would constitute a breach hereof if
committed by such Party.

2.3 Reservation of Rights. All rights not expressly granted by the Parties under
Section 2.1 are reserved. Without limiting the foregoing, the licenses in
Section 2.1 do not include any Technology that (i) was created, invented or
developed by a Party or its Subsidiaries after the Distribution Date; or (ii) is
subject to a pre-existing agreement that prevents the grant of such license,
provided that this Section 2.3(ii) does not limit or modify Section 2.8(b) of
the Distribution Agreement. For clarity, any improvement made after the
Distribution Date to Technology in existence as of the Distribution Date is not
included in the applicable license in Section 2.1, but, if any Party or its
Current Subsidiaries obtains a patent after the Distribution Date on any
invention, process or technology that was reduced to practice prior to the
Distribution Date, such patent shall be included in the applicable license in
Section 2.1.

2.4 No Further Obligations. Except as set forth in the Transition Services
Agreement or any other agreement between the Parties, no licensing Party is
required to (i) provide any deliverables, support, maintenance, training or
other assistance to the other licensed Parties hereunder or (ii) register or
patent any unregistered Technology, maintain or renew any registered or patented
Technology or maintain the confidentiality of any confidential Technology
licensed hereunder.

2.5 Consideration. The Parties agree that the consideration for the licenses in
Section 2.1 is a portion of the consideration set forth in the Distribution
Agreement, and that no further royalties are therefore due under this Agreement.



--------------------------------------------------------------------------------

ARTICLE 3 - TERM

Term. The term of this Agreement (“Term”) commences on the Distribution Date and
continues in perpetuity. The Parties agree that, without limiting the Parties’
rights under Section 5.6, termination of this Agreement shall not be an
available remedy for any Party’s breach of this Agreement.

ARTICLE 4 - REPRESENTATIONS AND WARRANTIES

4.1 By Each Party. Each Party represents and warrants to each of the other
Parties that: (i) the warranting Party has full power and authority to execute
and deliver this Agreement and to perform its obligations under this Agreement;
and (ii) this Agreement has been duly executed and delivered by the warranting
Party and, assuming the due execution and delivery of this Agreement by all
Parties, constitutes a valid and binding agreement of the warranting Party
enforceable against the warranting Party in accordance with its terms, except as
such enforceability may be limited by bankruptcy, insolvency, moratorium,
reorganization or similar laws affecting the enforcement of creditors’ rights
generally and general equitable principles.

4.2 Disclaimer. EXCEPT AS EXPRESSLY SET FORTH IN SECTION 4.1, THE LICENSES IN
SECTION 2.1 ARE GRANTED ON AN “AS IS,” “WHERE IS” BASIS, AND EACH LICENSING
PARTY DISCLAIMS ANY ADDITIONAL REPRESENTATIONS AND WARRANTIES, EITHER EXPRESS OR
IMPLIED, WITH RESPECT THERETO, INCLUDING ANY WARRANTIES OF TITLE, OWNERSHIP,
VALUE, SUITABILITY, CONDITION, MERCHANTABILITY, FITNESS FOR USE OR
NON-INFRINGEMENT OF THIRD PARTY RIGHTS.

ARTICLE 5 - MISCELLANEOUS

5.1 Assignment.

(a) Except as provided in this Section 5.1, neither Party or its Covered
Affiliates may, directly or indirectly, in whole or in part, assume in
bankruptcy, assign or transfer this Agreement, without both Parties’ prior
written consent in their sole discretion. Any permitted assignee must assume in
writing this Agreement and the assigning Party’s obligations hereunder. Any
attempted transaction in violation of Section 2.2 or this Section 5.1 shall be
void ab initio and of no force or effect. For clarity, a “change of control,”
merger, restructuring or reorganization (including in bankruptcy) shall also be
deemed an “assignment” hereunder, regardless of whether the original Party
hereto survives such transaction.

(b) In the event of a permitted assignment hereunder, this Agreement will be
binding upon and inure to the benefit of the parties and their permitted
successors and assigns.

(c) Any Party may, without the consent of the other Parties, assign this
Agreement: (i) in part or in its entirety, to one or more Affiliates in
connection with an internal reorganization for tax or administrative purposes,
(ii) in its entirety, in connection with the sale of all or substantially all of
such Party and its Subsidiaries’ businesses; or (iii) in part, in connection
with the sale of one or more businesses of a Party and its Subsidiaries (but not
all or substantially all of the foregoing).



--------------------------------------------------------------------------------

(d) If a Party sells, divests or spins off any of its Subsidiaries, the
Subsidiary remains bound by the licenses in Section 2.1. For clarity, the
benefits and burdens of such licenses shall extend only to such divested
Subsidiary, and not to unrelated businesses of its successor or acquirer and its
Affiliates.

(e) If a Party is acquired by a third party after the Distribution Date, the
Party and its Covered Affiliates remain bound by the licenses in Section 2.1.
For clarity, the benefits and burdens of such licenses shall extend only to the
Party and its Covered Affiliates’, and not to unrelated businesses of its
successor or acquirer and its Affiliates.

5.2 Bankruptcy. All licenses in Section 2.1 shall be deemed to be, for purposes
of Section 365(n) of the U.S. Bankruptcy Code, 11 U.S.C. § 365(n), licenses to
“intellectual property” as defined under Section 101 of the U.S. Bankruptcy
Code, 11 U.S.C. § 101. The Parties agree that the Parties and their Covered
Affiliates shall retain and may fully exercise all of their rights and elections
under Section 365(n) of the U.S. Bankruptcy Code.

5.3 Notice. Any notice hereunder shall be in English, shall be in writing and
shall be given (and shall be deemed to have been duly given upon receipt) by
delivery in person, by overnight courier service or by registered or certified
mail (postage prepaid, return receipt requested) to the respective Parties at
the following addresses (or at such other address for a Party as shall be
specified in a notice given in accordance with this Section 5.3):

if to Exelis, to:

Deputy General Counsel and Chief Intellectual Property Counsel

Exelis Inc.

1650 Tysons Blvd., Suite 1700

McLean, VA 22102

If to Vectrus

Chief Legal Officer

Vectrus, Inc.

655 Space Center Drive

Colorado Springs, CO 80915

5.5 Amendments and Waivers. Any provision of this Agreement may be amended
solely by a writing signed by both Parties. No failure or delay by any Party in
exercising any right hereunder shall operate as a waiver of any other or further
exercise thereof or the exercise of any other right herein. The rights and
remedies herein provided shall be cumulative and not exclusive of any rights or
remedies provided by Law.

5.6 Governing Law. This Agreement shall be governed by and construed in
accordance with the law of the State of New York, and, any dispute arising out
of this Agreement shall be resolved solely in the state or federal courts
located in Virginia. EACH PARTY UNCONDITIONALLY WAIVES ANY RIGHT TO A TRIAL BY
JURY IN CONNECTION WITH THE FOREGOING.



--------------------------------------------------------------------------------

5.7 Specific Performance. Each Party acknowledges and agrees that the other
Party would be irreparably damaged if any of the provisions of this Agreement
are not performed in accordance with their specific terms and that any breach of
this Agreement could not be adequately compensated in all cases by monetary
damages alone. Accordingly, in addition to any other right or remedy to which
any Party may be entitled at law or in equity, each Party shall be entitled to
enforce any provision of this Agreement by a decree of specific performance and
to temporary, preliminary and permanent injunctive relief to prevent breaches or
threatened breaches of any of the provisions of this Agreement, without posting
any bond or other undertaking.

5.8 Counterparts. This Agreement may be signed in counterparts (including by
facsimile or other electronic transmission).

5.9 Third-Party Beneficiaries. Except as expressly provided herein, no provision
of this Agreement shall confer upon any person other than the Parties hereto any
rights or remedies hereunder.

5.10 Relationship. The Parties hereto are and shall remain independent
contractors. Nothing herein shall be deemed to establish a partnership, joint
venture or agency relationship between the parties. Neither party shall have the
right to obligate or bind the other party in any manner to any third party. Each
Party is not jointly or severally liable for any act or omission under this
Agreement by any other Party or its Covered Affiliates.

5.11 Severability. If any provision of this Agreement is held to be
unenforceable under applicable Law, such provision shall be deemed to be
excluded from this Agreement and the balance of this Agreement shall be
interpreted as if such provision were so excluded and shall be enforced to the
maximum extent permitted by Law.

5.12 Interpretation. The headings contained in this Agreement are for reference
purposes only and shall not affect the meaning or interpretation of this
Agreement. This Agreement shall be construed as if drafted jointly by the
Parties.

5.13 Further Assurances. The Parties agree to execute such further documents and
perform such further actions as may be reasonably requested by the other Party
to evidence and effectuate further the purposes and intents set forth in this
Agreement.



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Parties hereto have caused this Agreement to be duly
executed as of the day and year first above written.

 

VECTRUS, INC. By:  

/s/ Janet McGregor

Name:   Janet McGregor Title:   Corporate Vice President and Treasurer EXELIS
INC. By:  

/s/ Michele Tyler

Name:   Michele Tyler Title:   Vice President, General Counsel and Secretary